         Case 1:19-cr-00789-PGG Document 511
                                         510 Filed 09/04/21
                                                   09/02/21 Page 1 of 1




                                       LISA SCOLARI
                                        Attorney at Law
                                   20 Vesey Street, Suite 400
                                  New York, New York 10007
                                   lscolarilaw@earthlink.net
TEL 212-227-8899                                                            FAX 212-964-2926
                                       August 2, 2021

Honorable Paul G. Gardephe
United States District Court
40 Foley Square
New York, N.Y. 10007
via ECF                                                                        September 4, 2021
                             Re: United States v. Barrington Reid
                                     19 Cr. 789 (PGG)

Your Honor:

        I write to request that the Court grant a temporary modification of Barrington Reid’s
bond conditions so that he may attend a convention in Colombus, Ohio from September 17-19,
2021. Mr. Reid was released on a fifty thousand dollar bond, which has been co-signed by two
people. He has surrendered his passport, his travel is restricted to the S.D. and E.D. of New
York, and he has been reporting to pretrial.
        Mr. Reid’s Pretrial Officer, Dayshawn Bostic, has no objection to this application and
the government, by Mathew Andrews, Esq., consents to this request. If the Court grants this
application, Mr. Reid with provide his pretrial officer with the specifics dates and times of his
travel as well as where he will stay during the trip.
        Therefore, I request that the Court permit Mr. Reid to travel to Colombus, Ohio from
September 17-19, 2021.

                                      Respectfully,


                                      Lisa Scolari


SO ORDERED:


_____________________________
HON. PAUL G. GARDEPHE
